DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on June 4, 2021. Claims 1, 4-8, 11-15, and 18-20 have been amended; claims 3, 10, and 17 have been cancelled. Claims 1, 2, 4-9, 11-16, and 18-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response filed June 4, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claims Art Rejections: Applicants’ amendments with arguments filed June 4, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
5.	Claims 1, 2, 4-9, 11-16, and 18-20 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendments with arguments/remarks filed June 4, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein a sequence of the demodulation reference signal comprises K same basic sequences, each basic sequence of the K same basic sequences corresponds to one respective time-frequency resource that carries the demodulation reference signal, and K is an integer greater than or equal to 2;” and “sending, by the transmit end device, the demodulation reference signal,” as specified in claim 1.
Claim 15 includes the similar limitations.
“wherein a sequence of the demodulation reference signal comprises K same basic sequences, each basic sequence of the K same basic sequences corresponds to one respective time-frequency resource that carries the demodulation reference signal, and K is an integer greater than or equal to 2;” and “demodulating, by the receive end device, a data signal based on the demodulation reference signal,” as specified in claim 8.
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473